The assignments of error presented in appellant's brief are not copies of any paragraphs of the motion for new trial. They are reconstructed assignments. This is not permissible. The assignments cannot be considered. Article 1612, R.S., as amended by Acts of 1913, p. 276 (Vernon's Sayles' Ann.Civ.St. 1914, art. 1612). It has been repeatedly so held. Edwards v. Youngblood, 160 S.W. 288; Iowa, etc., v. Walcowich, 163 S.W. 1054; Watson v. Patrick, 174 S.W. 632; Oil Co. v. Crawford,184 S.W. 728; and numerous other cases.
The entire record has been carefully examined to ascertain whether any fundamental error appears which would require reversal, whether properly assigned or not. None such appears. It follows that the judgment must be affirmed.
Affirmed.